Herlihy, J.
This is an appeal from an order of the Court of Claims which granted an examination before trial of the State, but which elaimants-appellants claim was too restrictive. Since this appeal was taken there has been an examination before trial at which the State produced all of the written records and information in its possession as demanded by the appellants. This court had previously dismissed this appeal upon stipulation of the parties, but then vacated the dismissal when it appeared that the State could not produce a witness specified in the aforesaid stipulation because the witnesses was no longer employed by the State. The State now says in its brief on appeal that it has no employee with knowledge similar to that of the specified employee. In view of the fact that it now appears without contradiction, that the information sought by the appellants has been disclosed by the respondent to the best of its ability, the appeal is dismissed as moot, without costs.
Gibson, P. J., Reynolds, Taylor and Aulisi, JJ., concur.